Citation Nr: 0926895	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-13 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability 
claimed as depression and/or schizophrenia.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk









INTRODUCTION

The Veteran served on active duty from December 1992 to May 
1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO, inter alia, 
denied service connection for depression, schizophrenia, or 
other psychiatric disability.  In December 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2007.

The Board notes that service connection for stress reaction 
was previously denied in a July 1994 rating decision.  The 
Veteran now seeks service connection for other psychiatric 
disability, claimed as depression and/or schizophrenia. A 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, it appears that the Veteran is claiming 
service connection for  psychiatric disorder(s) disability 
different than that noted at the time of, and that was  the 
subject of, the  July 1994 denial.  As such, the claim is 
considered an original claim for service connection.  Given 
that, and what the RO has actually adjudicated, the Board has 
characterized the claim on appeal, accordingly.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  While the Veteran was diagnosed with an adjustment 
disorder during service, there is no competent evidence 
establishing that the Veteran has-or, has had at any time 
pertinent to the appeal-any current psychological 
disability.




CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability claimed as depression and/or schizophrenia 
psychiatric disability are not  met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The July 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the March 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, the absence of such notice is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to  be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes that the Veteran has indicated receiving 
treatment for psychiatric disabilities from a private heath 
care provider.  The RO issued the Veteran a February 2007 
letter requesting him to complete, sign and return VA Form(s) 
21-4142 (Authorization and Consent to Release Information to 
VA) for each non-VA doctor and medical care facility that 
treated him for a psychiatric disability.  To date, however, 
no response has been received from the Veteran forwarding a 
signed VA Form(s) 21-4142 for any  treatment provider.    

The Board points out that, in  order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The 
Court has also held that VA's duty to assist is not always a 
one-way street, and that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  VA is only required to obtain evidence that is 
"adequately identified."  38 U.S.C.A. § 5103A(b), (c). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for psychiatric disability claimed as depression 
and/or  schizophrenia  are not met.

Initially, the Board notes that there is no medical evidence 
of record establishing that the Veteran has a current 
psychiatric disability.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1101.  Thus, evidence of current disability is 
a fundamental requirement for a grant of service connection.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of the existence of 
a current disability is satisfied when a veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  Here, however, there is no competent evidence that 
the Veteran has or has or has had a psychiatric disability at 
any time pertinent to this claim.

There is no post-service medical evidence in the claims file.  
In his written statements, the Veteran has indicated that he 
suffers from schizophrenia and clinical depression.  In a 
written statement, received by the RO in January 2006, the 
Veteran noted that he was not currently receiving treatment 
for his claimed conditions, and he previously received 
treatment from Dr. VR at Kays Medical Center.  As noted 
above, the RO requested the Veteran's authorization for the 
release of the records that he claimed would reflect 
diagnoses of  schizophrenia and clinical depression by Dr. 
VR,, but the Veteran did not provide the requested 
authorization.  Nor has the Veteran described symptoms that 
support a later diagnosis by a medical professional or 
reported a contemporaneous medical diagnosis, given that the 
claimed diagnosis by Dr. VR was in October 2003, over a year 
before the current claim for service connection was filed.  

In adjudicating the claim, the Board has considered the 
Veteran's written statements that he has was psychiatrically 
injured in service, and that he has currently suffers from 
schizophrenia and clinical depression.  In essence, he is 
asserting that he has current psychiatric disability that is 
medically related to service.  

However, psychiatric disability is not of the type for which 
lay evidence is competent to establish.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, 
medical matters such as the diagnosis and etiology of a 
psychiatric disability are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Laypersons without the appropriate medical 
training and expertise simply are not competent to render a 
render a probative (i.e., persuasive) opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

In this case, the Board notes that the Veteran's DD214 
reflects that his MOS (military occupational specialty) was 
medical specialist, and that he attended a 10-week training 
course in 1993.  While a medical specialist's statement may 
constitute competent medical evidence where the individual 
has specialized knowledge regarding the area of medicine or 
participated in treatment (see Black v. Brown, 10 Vet. App. 
279, 284 (1997)), here, the Veteran does not appear to have 
any specialized psychiatric training, and not participated in 
his own treatment.  Hence, he is not competent to support 
this claim on the basis of his assertions, alone.

For all the foregoing reasons, the claim for service 
connection for psychiatric disability claimed as depression 
and/or schizophrenia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability claimed as 
depression and/or schizophrenia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


